United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 29, 2005

                                                          Charles R. Fulbruge III
                            No. 04-60188                          Clerk
                          Summary Calendar


UHUNOMAN IGHODARO, also known as Nicholas
Ighodaro, also known as John Doe,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 987 308
                        --------------------

Before JOLLY, JONES, and OWEN, Circuit Judges.

PER CURIAM:*

     Uhunoman Ighodaro petitions this court for review of the

Board of Immigration Appeals’ (“BIA”) summary affirmance of the

Immigration Judge’s (“IJ”) order denying his applications

for cancellation of removal and adjustment of status.       Ighodaro

argues that the IJ erred in denying his application for

cancellation of removal because 181 of the 211 days that he spent

in jail in connection with his two assault convictions

constituted pretrial detention and did not therefore occur “as a

result of conviction” as required by 8 U.S.C. § 1101(f)(7).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60188
                                 -2-

He further argues that the IJ erred in considering his criminal

record when reviewing his application for adjustment of status

and that the IJ erred in finding that he had filed numerous

frivolous applications for immigration benefits.   These arguments

were not administrativley exhausted and, thus, they are not

considered by this court.    See Wang v. Ashcroft, 260 F.3d 448,

452-53 (5th Cir. 2001).    Ighodaro’s argument that his due process

rights were violated at the hearing before the IJ is also

unexhausted and not adequately briefed.    See Wang, 260 F.3d at

452-53; Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);

Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

     In addition, we cannot glean from the petition for review

whether Ighodaro is complaining that the IJ failed to rule on his

application for a waiver of excludability under INA § 212(h) or

that the IJ denied this application but failed to give reasons

for its denial.   He provides no legal authority for his assertion

that the IJ was required to give reasons for denying an

application for a waiver of excludability.   Accordingly, we

consider any challenge regarding his application for a waiver of

excludability abandoned.    See Yohey, 985 F.2d at 224-25;

Soadjede, 324 F.3d at 833; see also Westover v. Reno, 202 F.3d
475, 481 (1st. Cr. 2000).

     Ighodaro argues that he has a statutory right to an

administrative appeal in his deportation proceedings and that the

BIA’s ability to affirm without an opinion has resulted in mass
                             No. 04-60188
                                  -3-

production appellate review that is review in name only.     This

argument is without merit.    See 8 C.F.R. § 1003.1(b); Albathani

v. INS, 318 F.3d 365, 376, 378-79 (1st Cir. 2003).     Ighodaro

further argues that his case did not meet the BIA’s requirements

for issuance of an affirmance without opinion pursuant to 8

C.F.R. § 1003.1(e)(4).   Because Ighodaro has not shown any error

by the IJ, he has failed to show that there was error with

respect to the BIA’s summary affirmance.     To the extent Ighodaro

argues that the summary affirmance violated his due process

rights, the argument is without merit.      See Soadjede, 324 F.3d at

832-33.

     PETITION FOR REVIEW DENIED.